[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________           FILED
                                               U.S. COURT OF APPEALS
                            No. 10-12963         ELEVENTH CIRCUIT
                        Non-Argument Calendar       MARCH 10, 2011
                      ________________________        JOHN LEY
                                                       CLERK
                        Agency No. A094-809-903


ROSENDO BENITO RANGEL-PEREZ,

                                                                 Petitioner,


                                  versus


U.S. ATTORNEY GENERAL,

                                                               Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       ________________________

                            (March 10, 2011)

Before HULL, MARCUS and FAY, Circuit Judges.

PER CURIAM:
       Rosendo Rangel-Perez seeks review of the order of the Board of

Immigration Appeals (“BIA”) denying his motion to reconsider the BIA’s earlier

order affirming the Immigration Judge’s (“IJ”) denial of cancellation of removal.

On appeal, Rangel-Perez’s brief challenges only the merits of the IJ’s decision

denying him cancellation of removal and voluntary departure. Rangel-Perez’s

brief does not address the BIA’s denial of his motion to reconsider.1

       We lack jurisdiction to review the underlying merits of the denial of

cancellation of removal. Rangel-Perez’s June 29, 2010 petition for review was not

filed within thirty days of the entry of the BIA’s July 22, 2009 order affirming the

denial of cancellation of removal. See Immigration and Nationality Act (“INA”)

§ 242(b)(1), 8 U.S.C. § 1252(b)(1); Dakane v. U.S. Att’y Gen., 399 F.3d 1269,

1272 n.3 (11th Cir. 2005) (explaining that the period for filing a petition for

review “is mandatory and jurisdictional, [and] it is not subject to equitable tolling”

(quotation marks omitted)); Jaggernauth v. U.S. Att’y Gen., 432 F.3d 1346, 1350-

51 (11th Cir. 2005) (explaining that the filing of a motion for reconsideration does

not affect the finality of a removal order and that the order resolving the motion



       1
        “We review de novo our own subject matter jurisdiction.” Avila v. U.S. Att’y Gen., 560
F.3d 1281, 1283 (11th Cir. 2009). “We review the BIA’s denial of a motion to reconsider for
abuse of discretion.” Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1328 (11th Cir. 2007) (quotation
marks omitted).

                                               2
for reconsideration is a separately appealable final order).2 Accordingly, the

petition is dismissed to the extent Rangel-Perez seeks review of the BIA’s July 22,

2009 order.

       Rangel-Perez’s June 29, 2010 petition for review is timely as to the BIA’s

June 1, 2010 denial of his motion for reconsideration. However, Rangel-Perez’s

brief does not offer any argument as to why the BIA abused its discretion in

denying this particular motion. For this reason, Rangel-Perez has abandoned any

argument regarding the BIA’s denial of his motion for reconsideration. See

Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (“When

an appellant fails to offer argument on an issue, that issue is abandoned.”).

Therefore, the petition is denied as to the BIA’s June 1, 2010 denial of Rangel-

Perez’s motion for reconsideration.

       PETITION DISMISSED IN PART, DENIED IN PART.




       2
         In fact, in August 2009, Rangel-Perez timely filed a petition for review of the BIA’s July
22, 2009 order. On September 10, 2010, a panel of this Court dismissed Rangel-Perez’s petition
for review, concluding that Rangel-Perez, although couching his argument in due process terms,
had effectively presented an abuse-of-discretion argument regarding the discretionary decision to
deny cancellation of removal, a claim this Court does not have jurisdiction to review. See
Rangel-Perez v. U.S. Att’y Gen., No. 09-13934 (11th Cir. Sept. 10, 2010) (unpublished). In both
his earlier appeal and this appeal, Rangel-Perez’s arguments focus primarily on whether the IJ
erred in finding that Rangel-Perez had not made the showing of exceptional and extremely
unusual hardship required for cancellation of removal.

                                                 3